Citation Nr: 1036911	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1979 to December 1994.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the RO which, 
in part, declined to reopen the claim of service connection for a 
bilateral shoulder disability.  In July 2008, the Board reopened 
the claim and remanded the appeal for additional development.  

In April 2009, the Board denied service connection for a 
bilateral shoulder disability and the Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  Pursuant to an October 2009 
Joint Motion for Remand, the Court vacated the Board's decision 
and remanded the matter for compliance with the terms of the 
Joint Motion.  

The claim of service connection for a right shoulder disability 
is addressed in the REMAND portion of this decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
addressed in this decision have been obtained by VA.  

2.  The Veteran's left partial rotator cuff tear was at least as 
likely as not related to service.  


CONCLUSION OF LAW

The Veteran's left partial rotator cuff tear was incurred in 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); see also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In light of the favorable decision as it relates to the grant of 
service connection for left partial rotator cuff tear, no further 
discussion of VCAA is necessary at this point.  Any notice 
deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the Veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the disability ratings or effective dates assigned 
to the award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

Law & Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).   

Left Shoulder Disability

The Veteran contends that he had shoulder pain when lifting heavy 
objects during service, but that he did not seek medical 
attention because he was young, strong, and healthy, and believed 
that his symptoms would resolve without treatment.  He said that 
he reported his shoulder problems at the time of his service 
discharge examination, but that the examiner told him that his 
service would be extended until he could undergo further 
examinations, and advised him to simply file a claim with VA upon 
his release from service to avoid having to remain on active 
duty.  

The evidentiary record showed that the Veteran filed a claim of 
service connection for, in part, bilateral shoulder arthritis in 
January 1995, immediately after service separation.  VA x-ray 
studies of the left shoulder in February 1995, were within normal 
limits and showed no evidence of arthritis or other bone or joint 
abnormality.  

When examined by VA in February 1996, the Veteran reported a 12-
year history of shoulder pain, and said that he treated it with 
over-the-counter medication.  The VA examiner did not provide any 
specific range of motion findings, but indicated that the Veteran 
had "good" range of motion in his shoulders with some 
subjective pain when raising his shoulders straight up overhead.  
X-ray studies at that time were within normal limits and showed 
no evidence of arthritis or other degenerative changes.  The 
impression was chronic shoulder pain, probably muscular of 
undetermined etiology.  

VA outpatient notes showed that the Veteran was seen for various 
maladies, including periodic shoulder pain on numerous occasions 
from June 1995 to January 2005.  Prior to January 2005, the 
reports did not include any specific findings or assessment as to 
the nature or etiology of the Veteran's shoulder pain.  A VA 
outpatient note, dated in January 2005, indicated that a VA MRI 
in December 2004, revealed left partial thickness tear of the 
supraspinatus tendon anteriorly at its insertion site.  

When examined by VA in April 2005, the examiner indicated that 
the claims file was reviewed.  On examination, the Veteran had 
mild limitation of motion of the left shoulder.  X-ray studies of 
the left shoulder were normal and showed no degenerative changes.  
The assessment included left partial thickness rotator cuff tear.  

In an addendum report in May 2005, the VA examiner opined that it 
was at least as likely as not that the Veteran's current left 
shoulder disability was related to the complaints he had when he 
was evaluated by VA in February 1995.  The examiner commented 
that x-ray studies show mostly bony pathology and rarely, and 
incompletely, show soft tissue pathology.  He opined that a 
normal x-ray on this Veteran was not capable of showing rotator 
cuff tear pathology, which is what he currently has.  

The evidentiary record also includes a letter from a VA treating 
physician, dated in March 2006, to the effect that she has 
treated the Veteran for shoulder problems for the past several 
years and that he reported a history of a shoulder injury in 
1993, which was treated conservatively during service.  In a 
letter received in September 2008, the physician stated that the 
Veteran's treatment for shoulder problems during service was 
documented in the service records, and opined that it was at 
least as likely as not that his current shoulder problems were 
related to service.  

Concerning the VA treating physician's assertions that there were 
documented reports showing that the Veteran was treated for 
shoulder problems in service, the Board notes that the service 
treatment records are completely silent for any complaints, 
treatment, abnormalities, or diagnosis for any shoulder problems 
during service.  Likewise, the Veteran specifically denied any 
shoulder problems, arthritis, or lameness at the time of his 
service separation examination in December 1994, and no pertinent 
abnormalities were noted at that time.  Based on the objective 
evidence of record, the Board finds that the underlying basis for 
the treating physician's conclusion is factually inaccurate and, 
therefore, her opinion of little probative value.  See Miler v. 
West. 11 Vet. App. 345, 348 (1998), (a bare conclusion, even when 
reached by a health care professional, is not probative without a 
factual predicate in the record); see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  

At the direction of the Board remand in July 2008, the Veteran 
was examined by VA in August 2008, to determine the nature and 
etiology of his current shoulder problems.  The examiner 
indicated that the claims file was reviewed, and include a 
discussion of the Veteran's complaints and medical history.  The 
examiner noted that the Veteran's service records did not show 
any treatment or abnormalities referable to any shoulder 
problems, and that no such problems were reported at that time of 
his service separation examination.  He also noted that the 
Veteran acknowledged that he did not seek medical attention 
during service, but that he asserted that he did report it to the 
examiner at the time of his separation examination.  The examiner 
concluded that he could not offer an opinion without resorting to 
speculation.  

Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence of an inservice incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a Veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was noted during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  These elements may 
also be established by competent lay evidence for certain 
disabilities.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In this case, the evidence showed that the Veteran served sixteen 
years of active service and was physically active both in sports 
and in his duty assignment as a missile technician on submarines.  
The Veteran's description of his duty assignments and the 
strenuous manual labor involved in the performance of his duties 
were not exaggerated or aggrandized and is believable.  Further, 
his explanation for not reporting his shoulder problem at the 
time of his separation examination is plausible, particularly in 
light of the fact that he did file a claim for a shoulder 
disorder with VA immediately after his discharge from service.  
Although VA x-ray studies in February 1995, shortly after his 
discharge from service were within normal limits, it significant 
to note that current x-ray studies of the Veteran's left shoulder 
are also negative for any evidence of arthritis or other organic 
pathology.  It was not until a more sensitive diagnostic study; 
the VA MRI in December 2004, that a left partial rotator cuff 
tear was first revealed.  

Additionally, a VA examiner in May 2005, opined that it was at 
least as likely as not that the Veteran's current left shoulder 
disability (left partial rotator cuff tear) was related to the 
complaints that he reported when examined by VA in February 1995.  
Although the VA examiner did not relate the Veteran's problems in 
February 1995 directly to service, the fact that the Veteran 
reported shoulder problems and filed a claim for VA benefits 
immediately after his discharge from service is consistent with 
his longstanding contention that his symptoms began in service.  
Further, there is no evidence that the Veteran suffered any type 
of intercurrent injury since his discharge from service.  

In this case, the Board has not discovered any internal 
inconsistencies in the Veteran's contentions nor does his claim 
appear inherently implausible when considering the circumstances 
of his service.  Therefore, the Board finds his reports of 
continuity of symptomatology are credible.  

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations of 
the witness.  Davidson, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In view of the foregoing, and resolving any doubt on this issue 
in the Veteran's favor, it is concluded that service connection 
for left partial rotator cuff tear related to service is 
warranted.  


ORDER

The appeal for service connection for left partial rotator cuff 
tear is granted.  


REMAND

Concerning the claim of service connection for a right shoulder 
disorder, the Board finds that the current evidence of record 
does not provide a clear picture as to whether the Veteran has a 
current disorder of the right shoulder.  That is, while the 
Veteran complains of pain in the right shoulder, x-ray studies 
have not revealed any abnormalities or organic changes.  However, 
the VA examiner in April 2005, indicated that the Veteran's right 
shoulder problems could possibly be due to a small rotator cuff 
tear, but that the Veteran had never had an MRI of the right 
shoulder.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
examination is "necessary" if the evidence of record (lay or 
medical) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The United States Court of Appeals for Veterans Claims in 
McLendon observed that the third prong, which requires that an 
indication that the claimant's disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  

Part of VA's duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA) is to provide the Veteran with an examination 
if, as in this case, there is competent evidence of a current 
disability, and the evidence indicates that the disability may be 
related to service.  38 C.F.R. § 3.159(c)(4) (2009).  As the 
Veteran is competent to report the symptoms he has experienced, 
the elements necessary to invoke VA's duty to assist are met.  
See Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

Under the circumstances, the Board finds that a VA examination 
should be undertaken to determine the nature and etiology of the 
Veteran's current right shoulder problems and for an opinion as 
to whether any identified disability may be related to service.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to 
assist includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"].  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
action:  

1.  VA clinical records from April 2005 to the 
present which disclose clinical treatment of the 
right shoulder should be associated with the 
claims file.

The Veteran should be afforded the opportunity to 
identify clinical and non-clinical records, from 
the date of his service separation in December 
1994 to the present, which disclose complaints of 
pain in the right shoulder or clinical treatment 
of the right shoulder, to include employment 
records which disclose complaints of right 
shoulder pain, or clinical records of non-VA 
treatment.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and, if 
feasible, etiology of any identified right 
shoulder disability.  The claims folder 
must be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be 
accomplished, including an MRI.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any identified right shoulder 
disability had its onset in service or is 
otherwise related to service.  

The clinical findings and reasons that form 
the basis of any opinion should be clearly 
set forth in the report.  If the examiner 
is only able to theorize or speculate as to 
this matter, it should be so stated and the 
reason for such a conclusion should be 
reported.  A complete rationale must be 
provided for all conclusions reached and 
opinions expressed.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

3.  After the requested development has 
been completed, the RO should review and 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his attorney should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


